SECOND DIVISION
                                                                    September 29, 2006




No. 1-05-4023

THE DEPARTMENT OF HUMAN                              )       Appeal from the
SERVICES,                                            )       Circuit Court of
                                                     )       Cook County.
                Plaintiff-Appellant,                 )
                                                     )
       v.                                            )
                                                     )
SALVATORE SCIORTINO and JACQUELYN                    )       Honorable
SCIORTINO, a/k/a Jacquelyn Nye,                      )       Susan F. Zwick,
                                                     )       Judge Presiding.
                Defendants-Appellees.                        )


       JUSTICE SOUTH delivered the opinion of the court:

       Plaintiff, Department of Human Services (Department), brings this appeal from two

orders of the circuit court, one which dismissed part of its claim for reimbursement involving

notices of determination issued prior to June 30, 2000, and one which denied its motion for

reconsideration of the prior order. Inasmuch as there were other claims pending that were not

dismissed, the trial court made a finding pursuant to Supreme Court Rule 304(a) (155 Ill. 2d R.

304(a)) that there was no just reason to delay enforcement or appeal of its orders.

       Defendant Salvatore Sciortino was a recipient of psychiatric/psychological services at the

Chicago Read Mental Health Center, a facility of the Department, from December 14, 1992,

through May 1, 2001. The Department issued eight notices of determination to Salvatore, the

recipient, advising him of the service charges he owed for his care and treatment and of his right

to request a hearing on those charges before they became final. The respective dates of those

notices were June 1, 1993; two notices on February 8, 1996; September 12, 1996; March 14,
1-05-4023

2000; two notices on March 29, 2001; and May 23, 2001. He never requested a hearing, so the

charges became final.

          On September 14, 2004, the Department issued its one and only notice of determination

to Salvatore=s spouse, Jacquelyn, as the responsible relative advising her of the amount due and

owing for her husband=s treatment, i.e., $31,980, and of her right to request a hearing before it

became a final, administrative decision. Jacquelyn did not request a hearing, so the charges

became final.

          On June 30, 2005, the Department filed a two-count verified complaint against both

defendants in the circuit court of Cook County seeking payment in the amount of $31,980,

representing charges incurred between 1991 and 2001. Count I of the complaint was directed to

the liability of Salvatore as the recipient, and count II was directed to the liability of Jacquelyn

as the responsible relative.

          In response, defendants filed a motion to strike and dismiss the verified complaint

pursuant to section 2-619 of the Code of Civil Procedure (735 ILCS 5/2-619 (West 2004)) on the

grounds that all of the claims prior to June 30, 2000, were uncollectible as they were barred by

the statute of limitations. In response, the Department maintained that the notice of

determination which was sent to Jacquelyn on September 14, 2004, triggered the running of the

statute of limitations and that the complaint was filed well within the five-year limitations

period.

          In a written order, the trial court granted defendants' motion to dismiss in part and denied

it in part, stating:



                                                 - 2 -
1-05-4023

                       AHere, the Department issued nine separate >Notices of

               Determination= beginning June 1, 1993. Each notice contained the

               statutory requirements that advised the defendants of the charges,

               the determination and their right to appeal. The letter of

               September 14, 2001, was a compilation of the charges incurred,

               but the original notices were issued beginning in 1996. In accord

               with the determination and reasoning expressed in the court in

               Hefti v. State of Illinois, supra, the statutory five-year time limit

               begins to run with each notice of determination and has expired for

               those notices that were issued prior to June 30, 2000. The letter of

               September 14, 2004, is effective only with respect to those charges

               assessed after June 30, 2000.@

       This appeal followed.

       Because this matter comes before us in the context of a dismissal under section 2-619 of

the Code of Civil Procedure (Code), we must accept as true all well-pleaded facts in the

plaintiff=s complaint and all inferences that may reasonably be drawn in its favor. Feltmeier v.

Feltmeier, 207 Ill. 2d 263, 277 (2003). In determining whether a cause of action is untimely, we

are not bound by the conclusions of the circuit court. Whether a cause of action was properly

dismissed under section 2-619(1)(9) of the Code based on the statute of limitations is a matter we

review de novo. Ferguson v. City of Chicago, 213 Ill. 2d 94, 99 (2004).

       Section 5-105 of the Mental Health and Developmental Disabilities Code (Mental Health



                                                - 3 -
1-05-4023

Code) (405 ILCS 5/5-105 (West 2004)), provides, in pertinent part:

                       AEach recipient of services provided directly or funded by

               the Department and the estate of that recipient is liable for the

               payment of sums representing charges for services to the recipient

               at a rate to be determined by the Department in accordance with

               this Act. *** If the recipient is unable to pay or if the estate of the

               recipient is insufficient, the responsible relatives are severally

               liable for the payment of those sums or the balance due in case

               less than the amount prescribed under this Act has been paid.@

               (Emphasis added.) 405 ILCS 5/5-105 (West 2004).

       A Aresponsible relative@ is defined under the Mental Health Code as the spouse. 405

ILCS 5/1-124 (West 2004). Therefore, as Salvatore=s spouse, Jacquelyn falls within the Code=s

definition of a responsible relative.

       Under section 5-113 of the Mental Health Code:

                       AUpon receiving a petition for review *** the Department

               shall thereupon notify the Board of Reimbursement Appeals which

               shall render its decision thereon within 30 days after the petition is

               filed and certify such decision to the Department. *** The court

               shall order the payment of sums due for services charges for such

               period or periods of time as the circumstances require, except that

               no responsible relative may be held liable for charges for services



                                               - 4 -
1-05-4023

                furnished to a recipient if such charges were assessed more than 5

                years prior to the time the action is filed; but such 5[-]year

                limitation does not apply to the liability of a recipient or

                recipient=s estate.@ (Emphasis added.) 405 ILCS 5/5-113 (West

                2004).

        Under the Mental Health Code, if the recipient is unable to pay, the responsible relatives

are severally liable for the payment of such sums. In re Estate of Vandeventer, 16 Ill. App. 3d
163, 164 (1973). No responsible relatives shall be held liable for charges assessed more than

five years prior to the time the action to recover them is filed, but that five-year limitation does

not apply to the liability of a patient or a patient=s estate. In re Estate of Vandeventer, 16 Ill.

App. 3d at 164. In fact, the law is well established that there is, in fact, no statute of limitations

upon a claim as to a patient=s estate. See In re Estate of Grimsley, 7 Ill. App. 3d 563, 566 (1972).



        Defendants maintain, however, that the while the five-year statute of limitations under

section 5-113 applies to actions or claims against Jacquelyn as the responsible relative, the five-

year statute of limitations under section 13-205 of the Code of Civil Procedure should prevail to

bar any claims against Salvatore, the recipient, which were incurred prior to June 30, 2000.

        Section 13-205 of the Code reads in pertinent part:

                         AFive year limitation. *** [A]ctions on unwritten contracts,

                expressed or implied *** and all civil actions not otherwise

                provided for shall be commenced within 5 years next after the



                                                - 5 -
1-05-4023

                cause of action accrued.@ 735 ILCS 5/13-205 (West 2004).

Defendants reason that inasmuch as the Mental Health Code does not set a limitation on the

filing of claims against recipients, section 13-205 of the Code should apply. However, a clear

reading of the statute indicates that it does indeed address the limitation issue. The Mental

Health Code clearly states that the responsible relative shall not be held liable for charges for

services furnished to the recipient if such charges were assessed more than five years prior to the

filing of the action and that the five-year limitation does not apply to the liability of a recipient

or his estate. Applying that language to the instant case, we hold that the Department=s claims

against Salvatore are still viable inasmuch as the five-year statute of limitations does not apply to

him as it does to Jacquelyn, the responsible relative.

        With respect to Jacquelyn, she received her one and only notice of determination on

September 16, 2004, advising her that the amount due and owing for the services her husband

received as a mental health patient was $31,980. The Department maintains that the charges

were assessed against Jacquelyn on September 16, 2004, when she received that notice of

determination, and that inasmuch as the action was filed well within the five-year statute of

limitations, i.e., June 2005, this action is not time barred.

        However, the Department is reading words into the statute that do not exist. The statute

does not read that such charges must be assessed Aagainst the responsible relative@ within five

years. It reads that Ano responsible relative may be held liable for charges for services furnished

to a recipient if such charges were assessed more than 5 years prior to the time the action is

filed.@ (Emphasis added.) 405 ILCS 5/5-113 (West 2004). On June 1, 1993, the charges for the



                                                - 6 -
1-05-4023

period beginning December 14, 1992 and February 2, 1993, were Aassessed@ or established at the

rate of $188 and $195 per day, respectively. On February 8, 1996, the charges for the period

beginning December 13, 1994, were changed to the rate of $210 per day.          Again on February 8,

1996, the charges for the period beginning February 15, 1995, were established at the rate of

$242 per day. On September 12, 1996, the charges for the period beginning June 17, 1996, were

established at the rate of $260 per day. On February 14, 2000, the charges for the period

beginning January 30, 2000, were established at the rate of $333 per day. On March 29, 2001,

the charges for the period beginning February 19, 2001, were established at the rate of $350 per

day. And again on March 29, 2001, the charges for the period beginning March 4, 2001, were

changed to the rate of $374 per day. And on May 23, 2001, the charges for the period beginning

April 24, 2001, were established at the rate of $374 per day.

        On the other hand, when Jacquelyn received her single notice of determination on

September 16, 2004, she was not given an assessment of the established rates for each period as

was done with Salvatore but was merely advised that the account balance due and owing was

$31,980.

        In ruling in favor of defendant, the trial court relied upon the case of Hefti v. State of

Illinois, 49 Ill. Ct. Cl. 63 (1996). In that case, the claimant, the administratrix of decedent=s

estate, brought a wrongful death action alleging negligence by the Department of Mental Health

and Developmental Disabilities for negligently causing the suicide of her son, who was a patient

in one of its facilities. Hefti, 49 Ill. Ct. Cl. at 64. The State asked for leave to file a counter-

complaint for services rendered. Hefti, 49 Ill. Ct. Cl. at 73. The court held that the



                                                - 7 -
1-05-4023

counterclaim, which was brought pursuant to the Mental Health Code, was untimely and cited

the Mental Health Code that Ano responsible relative may be held liable for charges for services

furnished to a recipient if such charges were assessed more than 5 years prior to the time the

action is filed.@ Hefti, Ill. Ct. Cl. at 73. The Court of Claims held that the countercomplaint

against the decedent=s mother, the responsible relative, should have been dismissed as barred as

to services accruing more than five years prior to the time the counterclaim was filed.

       In the instant case, we find the trial court was correct in granting the motion to dismiss

with respect to Jacquelyn, the responsible relative, as to the notices of determination that were

filed prior to 2001, as those charges were assessed more than five years prior to the filing of the

verified complaint, and that the notice of determination sent to her on September 14, 2001, is

effective only with respect to those charges assessed after June 30, 2000. The trial court was

correct that the letter of September 14, 2001, was a compilation of the charges incurred and was

effective only with respect to those charges assessed after June 30, 2000. The statute of

limitations began to run with each notice of determination and expired for those notices issued

prior to June 30, 2000. To the extent that the trial court=s order dismissed the complaint against

Salvatore as the recipient, we reverse.

       Accordingly, the judgment of the circuit court is reversed with respect to defendant

Salvatore Sciortino and affirmed with respect to Jacquelyn Sciortino and the notices that were

issued prior to June 30, 2000.

       Affirmed in part and reversed in part; cause remanded for further proceedings.

       HOFFMAN and HALL, JJ., concur.



                                               - 8 -
1-05-4023




            - 9 -